703 N.W.2d 472 (2005)
McDOWELL v. CITY OF DETROIT.
No. 127660.
Supreme Court of Michigan.
September 23, 2005.

Application for Leave to Appeal
SC: 127660, COA: 246294.
On order of the Court, the application for leave to appeal the November 9, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether the Court of Appeals erred in holding that negligent nuisance is an exception to governmental immunity under Hadfield v. Oakland County Drain Commissioner, 430 Mich. 139, 422 N.W.2d 205 (1988), and whether, if a fire begins in the space between an inner and outer wall of leased premises, the fire "trespasses" to the tenant's premises when it spreads beyond the inner wall. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments in application papers.